tcmemo_2015_113 united_states tax_court sandra k shockley transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date jenny l johnson aharon s kaye guinevere m moore ziemowit t smulkowski and alexander s vesselinovitch for petitioners lyle b press steven n balahtsis and gail campbell for respondent cases of the following petitioners are consolidated herewith terry k shockley transferee docket no and shockley holdings limited_partnership transferee docket no this opinion supplements our previously filed opinion shockley v commissioner tcmemo_2011_96 rev’d and remanded 686_f3d_1228 11th cir supplemental memorandum findings_of_fact and opinion cohen judge these cases are before us on remand from the u s court_of_appeals for the eleventh circuit in 686_f3d_1228 11th cir shockley ii rev’g and remanding tcmemo_2011_96 shockley i the court_of_appeals in shockley ii reversed our decisions entered in accordance with shockley i in which we decided the period of limitations issue in favor of petitioners accordingly these cases were remanded to this court for further proceedings on the issues that were not reached in shockley i subsequent to the remand the court_of_appeals for the seventh circuit in 779_f3d_448 7th cir aff’g tcmemo_2011_297 interpreted wisconsin law that we apply in these cases although these cases are appealable to the court_of_appeals for the eleventh circuit because petitioners resided in florida or had their principal_place_of_business in florida when the petitions were filed we deferred this opinion to consider the interpretation of wisconsin law in feldman as well as cases involving transferee_liability and midco transactions decided since these cases were submitted in three separate notices of deficiency dated date respondent determined that terry k shockley petitioner sandra k shockley sandra shockley and shockley holdings ltd partnership shockley holdings collectively petitioners are liable as transferees for the federal_income_tax liability additions to tax and an accuracy-related_penalty of shockley communications corp scc for its short tax_year ended date respondent determined the value of the assets transferred to petitioners and the amounts of transferee_liability of petitioners in proportion to scc’s outstanding liabilities including interest as provided by law consequently petitioners’ transferee liabilities in dispute are as follows dollar_figure for petitioner dollar_figure for sandra shockley and dollar_figure for shockley holdings the issues for decision on remand are whether petitioners are liable as transferees for their respective portions of the unpaid determined and assessed deficiency additions to tax penalty and interest with respect to scc’s corporate_income_tax for its short tax_year ended date whether scc is liable for the determined and assessed deficiency in tax additions to tax penalty and interest for its short tax_year ended date and whether the internal_revenue_service irs adequately pursued collection efforts against scc the parties have agreed that these cases may be decided on remand on the evidence submitted at the original trial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact facts with respect to these cases some of which were stipulated were found in shockley i and are incorporated in our findings by this reference we summarize for convenience relevant facts from shockley i and set forth additional findings for purposes of deciding the issues on remand petitioner and sandra shockley collectively shockleys resided in florida at the time they filed their petitions shockley holdings is a limited_partnership formed in under the laws of the state of wisconsin and its principal_place_of_business was florida at the time it filed its petition petitioner received a master’s degree in radio television and film from the university of kansas in the mid-1960s petitioner started his career as the news and sports director of a small radio station he later worked for a television station--first in sales then in management and finally as the president of the station in petitioner left that position and formed scc by purchasing a radio station in madison wisconsin petitioner incorporated scc a closely_held_corporation in date under the laws of the state of wisconsin sandra shockley who holds a bachelor’s degree taught school for years before joining her husband to start scc in she was initially a salesperson for scc and later became the local sales manager and then the national sales manager in she was promoted to the head of the radio division between and scc grew to own five television stations a radio station and a video production company in wisconsin as well as a television station and several radio stations in minnesota during this time scc brought in additional investors to fund the business expansion by date scc was owned by shareholders including petitioners other individuals a number of investment funds and the state of wisconsin investment board collectively scc shareholders petitioner owned of scc’s common_stock and served as president and treasurer of scc and a member of the scc board_of directors scc board sandra shockley owned of scc’s common_stock and served as vice president and secretary of scc and a director on the scc board shockley holdings owned of scc’s common_stock shockley holdings is owned by the shockleys who are general partners and their adult children who are limited partners in the shockleys approaching retirement age started to consider their future as owners of scc around early they began exploring several strategic alternatives for scc including selling it on date the shockleys met with stephen a schmidt a managing director and tax partner of rsm mcgladrey inc rsm rsm an affiliate of scc’s accounting firm mcgladrey pullen is a professional services firm that offers accounting tax and other services to middle-market companies and provided scc and its shareholders with tax and structuring advice during their meeting and through later communications the shockleys other members of the scc board and rsm discussed six potential alternative futures for scc a sale of assets by scc followed by its liquidation a sale of scc stock tax-free reorganizations under sec_368 a spin-off of the scc’s radio station assets radio assets under sec_355 followed by a sale of scc stock redemption of scc stock from the shareholders and a sale of scc stock using an employee ownership plan rsm presented analyses based upon certain assumptions comparing the impact on a buyer who purchases stock or purchases assets as well as a seller who sells stock or sells assets one stock sale analysis by rsm which assumed a value of dollar_figure million for the radio and television assets showed net after-tax liquidation proceeds to shareholders of dollar_figure million for a stock sale compared with the correlating asset sale proceeds of dollar_figure million in date the shockleys met with a media broker kalil co inc kalil also to discuss alternatives for scc they had engaged kalil before in to sell one of their radio stations on date petitioner signed an exclusive brokerage agreement with kalil after the brokerage agreement was in place kalil began seeking potential buyers for scc during their communications schmidt introduced the shockleys to integrated capital associates ica a firm that facilitated stock sales of companies in date petitioners met eric sullivan a principal of ica to learn about his company’s services over the next several months the shockleys continued to seek and receive advice from rsm and communicated regularly with kalil regarding efforts to sell scc as to rsm the scc board reviewed the analysis that schmidt prepared comparing a stock sale with an asset sale which projected the stock sale producing a much greater return of net after-tax proceeds to shareholders for that reason the scc board decided to pursue a stock sale at some point however petitioner realized that the general preference of buyers in the broadcasting industry was an asset sale while kalil was able to find potential buyers interested in scc’s assets the shockleys discovered that it was unlikely that a broadcasting business would be interested in buying the stock of a company like scc that had both television stations and radio stations such a sale was unlikely because buyers showing interest in the small-market radio stations were not interested in the medium-sized- market television stations and vice versa one potential buyer quincy newspapers inc qni a media company in quincy illinois made an offer in date structured as an asset sale the offer tendered a purchase_price of dollar_figure million for scc’s television stations and production company television assets which made up approximately of scc’s total radio and television assets in a letter dated date kalil made petitioner aware of two companies that would potentially be willing to buy the stock of scc and then sell its assets to third party buyers fortrend international llc fortrend and diversified group diversified as kalil explained in the letter this buy stock sell assets transaction would have fortrend or diversified ‘own’ shockley communications for about one hour with a negotiated fee for its services of somewhere between and of the gain on or about date schmidt organized a conference call wherein the shockleys among others would speak with david kelley an employee and or partner at ica the agenda for the conference included an overview of ica the possible use of a midco_transaction for the stock sale of scc and a discussion of why ica should be selected over fortrend or diversified during the conference the attendees including the shockleys were informed that there was a risk that the irs might recharacterize the transaction as an asset sale however ica represented that none of the similarly structured transactions it had facilitated over an 18-year period had been successfully challenged or unwound if engaged to effect the sales of scc’s stock and assets some of the principals and agents of ica that would be involved in the process were sullivan ica chief financial officer howard teig and roger ohlrich an agent of ica in contemplation of doing business with ica petitioner made some calls to firms that had previously done business with ica throughout the summer of negotiations continued with qni regarding the sale of scc’s television assets but no agreement was reached in date qni indicated that it was willing to consider structuring the transaction as a purchase of the scc stock instead of its assets and asked kalil to provide scc’s asking price for the stock in response petitioner drafted a letter dated date to qni that showed scc’s projected purchase prices for a stock sale and alternatively for an asset sale indicated that they could proceed with a transaction structured either way provided an analysis comparing an asset purchase with a stock purchase and explained that the cash savings to scc of a stock sale rather than an asset sale would be dollar_figure million he continued explaining that t his dollar_figure million represents the transaction cost quoted to us by an independent company ‘midco’ is the generic term used for the firms which specialize in buying a company’s stock offsetting the taxable gains incurred and reselling the assets to a third party please note that we do have a ‘midco’ company arrangement standing by to proceed--they would purchase scc’s stock and sell qni the assets-- at the negotiated price shown in discussions with them and with our fcc counsel we have been assured that both the midco purchase of scc stock and the midco sale of the tv assets to qni can proceed simultaneously with the fcc and should not significantly delay a closing qni did not agree to the terms presented in that letter and never agreed to buy the stock of scc but remained interested in the television assets in date the scc board decided to sell scc’s stock to an affiliate of ica petitioner informed kalil that the scc shareholders intended to sell their stock kalil however would continue to negotiate with qni on behalf of an ica affiliate regarding the price and terms of a potential sale of scc’s assets on date qni faxed a nonbinding letter of intent to ica regarding the purchase of the television assets from the undisclosed client of ica for dollar_figure million that same day ica organized northern communications acquisition llc nca llc a delaware limited_liability_company on date nca llc as trustor and beneficiary and ohlrich as trustee executed a_trust agreement forming northern communications statutory trust ncs trust under the laws of connecticut according to the trust instrument ncs trust was established for the sole purpose of acquiring the stock of scc kalil maintained negotiations with qni regarding the final price of the potential purchase on date qni sent to kalil a letter offering to purchase the television assets for dollar_figure million along with a revised draft of the nonbinding letter of intent between qni and ica on behalf of the still-undisclosed client of ica on date kalil on behalf of the seller sent to qni a letter accepting its offer to purchase the television assets on date counsel for ica incorporated northern communications acquisition corp ncac a delaware corporation and a wholly owned subsidiary of ncs trust ncac was created to serve as the entity that would purchase the scc stock ohlrich became the president of ncac as well as the chairman and sole member of its board_of directors petitioner did not conduct any in-depth background investigation of ncs trust or ncac however during negotiations about the stock purchase the scc shareholders voiced concerns about the creditworthiness of ncac ica responded to these concerns by forming northern communications fund llc nc fund which was wholly owned by ica-related entity integrated acquisitions group llc iag nc fund and another entity slabfork llc then became the and owner-members respectively of the already established nca llc in a letter dated date to petitioner in his capacity as shareholder representative iag represented that through nc fund nca llc and ncs trust it would cause ncac to be capitalized with either cash or technology interests although the intent was for qni to purchase all the television assets federal communications commission fcc regulations prohibited qni from purchasing the minnesota television station because of market conflict qni however still wanted an economic benefit from its relationship with the minnesota television station as well as an option to buy it later if possible to accommodate qni the shockleys organized a company--tstt llc tstt a wisconsin entity--that would purchase the minnesota television station from ncac this measure would comply with fcc regulations yet still maintain qni’s interests as expressed through a joint services agreement at some point prior to date tstt was renamed shockley broadcasting llc sb llc by the end of date ncac entered into three agreements a stock purchase agreement spa with the scc shareholders dated date an asset purchase agreement with qni qni apa dated date and an asset purchase agreement with tstt tstt apa dated date the spa provided that the scc shareholders would sell to ncac all the scc stock for a purchase_price of dollar_figure million subject_to certain adjustments the qni apa involved the sale of the wisconsin television stations and production company by ncac to qni for dollar_figure million subject_to certain adjustments and the tstt apa involved the sale of the minnesota television station by ncac to tstt for dollar_figure million on date the irs released notice_2001_16 2001_1_cb_730 clarified by notice_2008_111 2008_51_irb_1299 which described certain transactions as types of an intermediary transactions tax_shelter identified those transactions as listed transactions and took the position that direct or indirect participants of the same or substantially_similar transactions would be required to disclose their participation in accordance with sec_1_6011-4t b temporary income_tax regs fed reg date after notice_2001_16 supra was issued schmidt sent copies of it to the shockleys and their legal counsel because he believed that the proposed transaction with ica had some similarity with the transactions described in the notice petitioner understood notice_2001_16 supra to be an advisory notice in early ohlrich toured the stations that scc owned and was introduced to scc employees as the president of the company that was purchasing scc in addition ncs trust applied for a loan of dollar_figure million from ultrecht- america finance co uafc a subsidiary of coöperatieve centrale raiffeisen-boerenleenbank b a rabobank in contemplation of purchasing the scc stock on or around date ncac scc qni and sb llc filed applications with the fcc seeking consent for the scc stock sale transfer of the television stations and assignment of broadcast station licenses as the parties’ respective transactions required in order to obtain the fcc consents the parties of the transactions had to publish and broadcast notices of the applications to which the public could file comments petitions to deny or objections with respect to each application in a letter dated date midwest communications inc midwest a wisconsin corporation made an offer to purchase the scc radio assets from ncac for dollar_figure million ncac through ohlrich accepted the offer on date on date ica’s counsel incorporated shockley delaware corp sdc which was wholly owned by ncac sdc was created in part to hold scc’s assets after the acquisition on or after date ica’s agents formed northern communications holdings co nc holdings which had the same officer and director as ncac namely ohlrich ica had instructed that nc holdings was to be created to serve as an intermediate company so that nc holdings would wholly own ncac while being wholly owned by ncs trust in a business letter to petitioner scc qni and midwest dated date frank kalil the president of kalil referenced a discussion that he had had with petitioner regarding kalil’s fee schedule he wrote also we discussed waiving kalil’s fee on the midco expense of dollar_figure million to which i have agreed in other words our exclusive agreement fee schedule is applicable for dollar_figure million on the television station sale and dollar-for-dollar on the radio station sale or a combined dollar_figure million less dollar_figure million equaling dollar_figure million in a business letter drafted on date to kalil petitioner referenced an attached exhibit a which showed a stock transaction fee- ica dollar_figure in a letter dated date robert a pasch an attorney for scc and the scc shareholders relayed to petitioner that the fee calculation should not be attached at all to the letter and that ica strongly suggested that there be no documents correspondence discussing the ica fee on date uafc which had financed other acquisitions by ica approved the loan request of ncs trust which would take the form of a promissory note up to dollar_figure million made by ncs trust in favor of rabobank purportedly the proceeds of the note would be used to fund ncac’s purchase of scc’s stock besides pledges to be made by ncs trust the note would at all times be fully secured_by an amount in excess of the borrowed funds as provided by qni and to be held in an escrow account escrow i or alternatively qni would provide rabobank with irrevocable payment instructions for cash held at first union national bank first union rabobank expected the loan to be repaid within two days of its being made from the proceeds of the qni apa and it expected to receive a transaction fee midwest and ncac entered into an asset purchase agreement on date midwest apa with respect to the scc radio assets ncac scc qni and sb llc received the fcc consents for their various applications on date also on that date uafc ncs trust ncac the scc shareholders and rabobank entered into an agreement regarding a second escrow account escrow ii with rabobank serving as the escrow agent according to the agreement ncac using ncs trust’s loan proceeds would deposit an amount equal to the spa purchase_price into escrow ii from which the scc shareholders would subsequently be paid for their stock on date the closings of the sale of scc stock and the sales of scc assets took place at one of the law firms representing ica and ncs trust ohlrich as trustee of ncs trust and with respect to its promissory note instructed uafc to draw down dollar_figure million and to credit the funds to ncs trust’s rabobank account at the same time ohlrich authorized uafc to debit from the same account rabobank’s transaction fee of dollar_figure he transferred the remaining dollar_figure of loan proceeds to nc holdings in exchange for shares of nc holdings’ preferred_stock preferred_stock given to ncs trust and then he pledged both nc holdings’ common and preferred_stock held by ncs trust to uafc as additional security for repayment of the loan however nc holdings then contributed the dollar_figure loan proceeds to ncac as a contribution_to_capital from that contribution ncac deposited dollar_figure into escrow ii in accordance with the spa and the escrow ii agreement the scc shareholders including petitioners sold all their shares of scc to ncac an amount of dollar_figure from escrow ii was then transferred to a third escrow account created for the now former scc shareholders from which disbursements would be made to them scc then became a wholly owned subsidiary of ncac in exchange for their shares petitioner initially received dollar_figure and also had an outstanding loan from scc of dollar_figure paid off on his behalf sandra shockley initially received dollar_figure and also had an outstanding loan of dollar_figure from scc paid off on her behalf and shockley holdings initially received dollar_figure petitioners also received a right to deferred payments from ncac in exchange for their scc stock the shockleys resigned from all of their positions in scc as of that date also on date qni ncac uafc and first union entered into an agreement with respect to escrow i first union served as the escrow agent and qni and some of its subsidiaries were the guarantors in accordance with the escrow i agreement qni had caused to be deposited in escrow at least the sum required under the qni apa for the purchase of the agreed-upon television assets the agreement provided that all amounts paid from escrow i were to be applied to the satisfaction of qni’s obligation to pay the qni apa purchase_price and the obligation to repay the uafc loan the agreement also provided that uafc would be repaid that day absent any unusual circumstances thereafter ohlrich now as president of both sdc and scc caused scc to merge with and into sdc ohlrich then formed a new limited_liability_company under delaware law named shockley communications acquisition llc sca llc effectively at the same time ohlrich authorized sdc to convert from a corporation to a limited_liability_company and it thus converted into sca llc immediately following sca llc admitted an additional_member hare street trading l p an isle of man limited_partnership which acquired a membership interest sca llc purchased the preferred_stock subject_to the uafc loan obligation of ncs trust sca llc assumed this repayment obligation whereupon uafc released ncs trust from its loan obligation ncac then merged into nc holdings and although nc holdings was the surviving entity its name was nonetheless changed to northern communications acquisition corp ncac ii after that sca llc sold its newly acquired television assets to qni and sb llc in accordance with the qni apa and the tstt apa respectively a portion of the proceeds from these asset sales was disbursed to uafc in repayment of the loan and thus fully discharged sca llc’s obligation under the loan as of date ohlrich as president of ncac ii instructed rabobank to transfer the remaining dollar_figure of the ncac contribution_to_capital loan proceeds to an account for sca llc all the above-described events that occurred on date with regard to the spa and qni apa took place within a span of under three hours leading up to and throughout the closing all parties including petitioners engaged experienced professionals and attorneys to handle complicated areas of the transactions including negotiations fcc regulations and taxation scc and the scc shareholders were represented in the sale of the scc stock by three different law firms per the requests of ncs trust nc holdings ncac ii scc sdc and sca llc a law firm representing ncs trust issued an opinion letter on date regarding the events that transpired that day the opinion letter described the resulting tax consequences from the structure of the overall transaction of date in part as follows a it is more_likely_than_not that on conversion of newshockley ie sdc into a limited_liability_company with acquisition ie ncac as its sole member no gain_or_loss will be recognized by acquisition under code section a no gain_or_loss will be recognized by newshockley under code sec_337 and acquisition will take a tax basis in the assets of newshockley equal to the basis of such assets in newshockley’s hands immediately prior to the conversation sic under code sec_334 on the liquidation of acquisition no gain_or_loss will be recognized by holdings ie nc holdings under code section a no gain_or_loss will be recognized by acquisition under code sec_337 and holdings will take a tax basis in the assets of acquisition equal to the basis of such assets in acquisition’s hands immediately prior to the liquidation under code sec_334 acquisition’s tax basis in the stock of shockley ie scc acquired from shockley shareholders ie scc shareholders will equal the amount of cash paid_by acquisition therefor until new investor ie hare street trading l p acquires a interest in new shockley immediately after conversion of newshockley to a limited_liability_company newshockley will be disregarded for u s federal_income_tax purposes as an entity separate from acquisition its sole owner with the result that the assets formerly owned by shockley will be treated as owned by acquisition the contribution of the appreciated_property by new investor to newshockley will be treated as a contribution by new investor and by acquisition newshockley’s theretofore single member to a newly formed partnership and that such contributions will be governed by code sec_721 under code sec_722 new investor’s tax basis in its interest in newshockley will be equal to the basis of the contributed_property in new investor’s hands immediately before the contribution and the tax basis of acquisition in its interest in newshockley will equal the tax basis of the assets of newshockley immediately before the contribution by acquisition after its conversion to a limited_liability_company and acquisition of new investor as a member thereof newshockley will be classified as a partnership for federal_income_tax purposes ninety-nine percent of the principal_amount of the loan ie the uafc loan will be treated as a contribution of money by acquisition to newshockley under code sec_752 and sec_1_752-3 and acquisition’s tax basis in its interest in newshockley will be increased by such amount under code sec_722 similarly of principal_amount of the loan will be treated as a contribution of money by new investor to newshockley under code sec_752 and sec_1_752-3 and new investor’s tax basis in its interest in newshockley will be increased by such amount under code sec_722 the merger of acquisition into holdings will cause a code sec_708 termination of newshockley to occur in connection with which assuming newshockley makes a timely and valid code sec_754 election for its fiscal_year ending in the dollar_figure basis of the preferred shares ie preferred_stock in the hands of newshockley will be shifted to the basis of all assets then owned by newshockley other than the preferred shares and the dollar_figure of tax basis will be allocated among such assets in accordance with their respective fair market values ncac ii contracted with shockley group inc an entity created by the shockleys to provide consulting services related to the ongoing operations of the radio stations on date ncac ii sca llc sold the radio assets to midwest in accordance with the midwest apa after date petitioners received the following distributions with regard to the sale of their stock date of distribution petitioner sandra shockley shockley holdings date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure in exchange for their scc shares petitioner sandra shockley and shockley holdings ultimately received dollar_figure dollar_figure and dollar_figure respectively petitioners timely filed federal_income_tax returns for calendar_year reporting gains from the date scc stock sale on or about date the irs received scc’s form_1120 u s_corporation income_tax return for its short tax_year of january through date prepared by teig the form_1120 listed a washington d c mailing address for scc and reported that scc had zero assets by the end of it sec_2001 tax_year and zero tax due it also reported that on date scc had merged into sdc and that immediately thereafter sdc converted into a delaware limited_liability_company resulting in scc’s liquidation and tax-free distribution under sec_332 on date the irs issued multiple notices of deficiency relating to scc’s short tax_year ended date on date the shockleys filed a petition in response to the notice that was sent to them at their then home address in wisconsin on date that case at docket no was dismissed for lack of jurisdiction because scc lacked legal capacity to proceed in the case through the shockleys on date the irs assessed the following amounts against scc for the tax_year ended date corporate_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an accuracy-related_penalty under sec_6662 of dollar_figure and interest of dollar_figure thereafter the irs undertook transferee examinations of eight of the largest scc shareholders who sold their scc shares to ncac on date including petitioners the irs sent to petitioners transferee notice of liability statements on date opinion respondent’s theory of these cases is that scc was liable for federal_income_tax related to its appreciated assets sold in and that petitioners are each liable for a portion of that unpaid tax because they received transfers from scc to reach this outcome respondent seeks to disregard the overall ica transaction so that petitioners would be deemed to have received distributions from scc rather than having received consideration for their stock from ncac respondent also seeks to collect the tax from petitioners through the procedural provisions of sec_6901 sec_6901 addresses transferee_liability and provides that the liability at law or in equity of a transferee of property of a taxpayer owing federal_income_tax shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 transferee_liability under sec_6901 includes related additions to tax penalties and interest owed by the transferor 42_tc_660 aff’d 351_f2d_1 2d cir this court has jurisdiction over transferee_liability see sec_6901 sec_6902 and b rule a sec_6901 does not independently impose tax_liability upon a transferee but merely provides a procedure through which the irs may collect unpaid taxes-- owed by a transferor of assets--from the transferee who received those assets 357_us_39 addressing sec_311 of the internal_revenue_code_of_1939 the predecessor of today’s sec_6901 thus an independent basis for liability must be available and this basis is generally found under applicable state law or equity principles sec_6901 305_f2d_664 2d cir aff’g 35_tc_1148 accordingly three requirements must be met for the commissioner to assess transferee_liability against a party under sec_6901 the party must be subject_to liability under applicable state law or equity principles the party must be a transferee under sec_6901 pursuant to federal tax law principles and the transferor must be liable for the unpaid tax 142_tc_317 see cullifer v commissioner tcmemo_2014_208 at the commissioner bears the burden of proving that a party is liable as a transferee of the taxpayer’s property but not of proving that the taxpayer is liable for the tax see sec_6902 sec_7454 rule d respondent initially argues that the threshold question of whether petitioners are transferees under sec_6901 must precede and control any analysis of state law liability respondent insists that this analytical hierarchy allows for petitioners to be first properly designated as transferees only after this designation is established respondent asserts should liability under state law be addressed with petitioners already having been identified as transferees in response to this same argument made in other cases this court and the courts of appeals for the first second fourth seventh and ninth circuits have all ruled that these two elements stand independent of each other and that any disregard of entities or transactions determined under the federal transferee requirement would have to be determined separately under the state liability requirement see feldman v commissioner f 3d pincite 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_61 712_f3d_597 1st cir rev’g and remanding tcmemo_2011_298 680_f3d_417 4th cir aff’g tcmemo_2011_63 swords trust v commissioner t c pincite respondent presents no new argument that would cause a different outcome here thus we first examine the state liability requirement independent of the federal transferee requirement state liability requirement as the transactions took place in wisconsin we use wisconsin state law to determine whether petitioners are liable as transferees for the unpaid tax of scc see commissioner v stern u s pincite wisconsin has adopted the uniform fraudulent transfer act codified at chapter of the wisconsin statutes see wis stat secs dollar_figure to dollar_figure collectively wiufta wiufta defines transfer very broadly as every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance id sec_242 where a debtor transfers property to a transferee and thereby avoids creditor claims wiufta provides creditors with certain remedies against the transferee see id sec_242 see also id sec_242 providing that claim means a right to payment whether or not the right is reduced to judgment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured defining creditor as a person who has a claim defining debtor as a person who is liable on a claim the wisconsin supreme court has affirmed that wiufta reflects a strong desire to protect creditors see badger state bank v taylor n w 2d wis under wiufta creditors such as respondent have the burden to prove the elements of transferee_liability by clear_and_convincing evidence see 969_f2d_515 7th cir 920_fsupp_944 e d wis respondent argues that petitioners are liable under both sec_242 a and of the wisconsin statutes we first consider sec_242 of the wisconsin statutes which provides a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at the time or the debtor became insolvent as a result of the transfer or obligation under this section any transfer must be viewed exclusively from the perspective of the creditor--the degree of knowledge or beliefs or good_faith of the putative transferees regarding the nature of the transfer are not relevant to analysis see badger state bank n w 2d pincite the transferee’s subjective state of mind does not play a role in resolving the present case under wis stat sec_242 thus sec_242 of the wisconsin statutes serves as a constructive fraud provision focusing on an objective result meaning that there is no requirement that transferees be guilty of any fraud badger state bank n w 2d pincite for wiufta to apply at all however a transfer of some kind must have been made from scc the transferor to petitioners the transferees respondent argues that although the midco_transaction was papered as a sale of scc’s stock the actual substance of the transaction was an asset sale and liquidation of scc by relying on the judicial doctrine_of substance over form respondent seeks to recast the transaction in this vein by disregarding the comprehensive midco_transaction once it is disregarded respondent asserts scc would be deemed to have liquidated its highly appreciated assets and transferred the proceeds to its shareholders including petitioners petitioners argue that scc transferred nothing to them and that respondent bears the burden of proving each element of sec_242 of the wisconsin statutes without relying on substance over form or related theories to recast the transactions that occurred they contend that t here is no support in wisconsin law for fabricating a transfer to petitioners or treating petitioners’ sale of their scc stock as anything other than a stock sale they assert correctly that respondent cannot be placed in a better position than any other creditor under wisconsin law see stern v commissioner u s pincite the government’s substantive rights in this transferee_liability case are precisely those which other creditors would have under state law ultimately petitioners argue that they are not liable to creditors of scc under wisconsin law and as a result cannot be liable to respondent as transferees the court_of_appeals for the seventh circuit has recently addressed transferee_liability under wiufta and specifically expressed that state fraudulent-transfer law is itself flexible and looks to equitable principles like ‘substance over form ’ just like the federal tax doctrines feldman v commissioner f 3d pincite the court_of_appeals instructed that wisconsin has long followed the general_rule that ‘ e quity looks to substance and not to form’ and noted that wiufta explicitly incorporates equitable principles under section dollar_figure of the wisconsin statutes id quoting cunneen v kalscheuer n w wis which also declared that equity is loath to lend itself to the accomplishment of a purpose different from that which the transaction usually imports see wis stat sec dollar_figure unless displaced by this chapter the principles of law and equity supplement this chapter although wisconsin courts mostly apply the substance over form principle with little detailed analysis it appears they use the doctrine in the same manner as federal courts see eg wis dep’t of revenue v river city refuse removal inc n w 2d ndollar_figure wis ct app noting that the substance over form principle governs the treatment of a taxpayer’s activities and transactions for tax purposes while relying on miller v tax comm’n of wisconsin n w which cites 257_us_156 for the proposition that courts will look beyond the mere form to the substance of a transaction for the purpose of ascertaining its true nature aff’d n w 2d wis the court_of_appeals also made clear that subjective intent and good_faith play no role in the application of wiufta’s constructive fraud provisions feldman v commissioner f 3d pincite thus a transferee’s reliance on her or his due diligence and lack of knowledge of illegality is simply beside the point id pincite guided by the court of appeals’ interpretation of wisconsin law we look to the substance of the overall transaction generally courts respect the form of a transaction and will apply the substance_over_form_doctrine only when warranted 141_tc_1 taxpayers have the legal right to minimize or avoid their taxes by any means which the law permits 293_us_465 see 361_f2d_93 5th cir aff’g 42_tc_1137 this right however does not allow the taxpayer to structure a paper entity to avoid tax when that entity has no economic reality 73_tc_1235 when the form of the transaction has not actually altered any cognizable economic relationships the court will look through that form and apply the tax law according to the substance of the transaction see id see also 435_us_561 gregory v helvering u s pincite 613_f3d_1360 11th cir aff’g 132_tc_105 496_f2d_1384 5th cir ‘ i t is the underlying essence of a transaction that determines its taxability ’ quoting 275_f2d_578 7th cir aff’g t c memo ultimately substance prevails over form and sham entities and transactions with no economic_substance are disregarded for federal tax law purposes 728_f3d_676 7th cir aff’g 137_tc_70 accord 862_f2d_1486 11th cir aff’g 87_tc_1087 petitioners contend that the form of the transaction must be respected ncac an unrelated party purchased petitioners’ stock in scc a solvent company with significant operating_assets and no tax_liabilities by using cash proceeds obtained through a loan from a third-party financial_institution at that point ncac allegedly became the sole shareholder of scc for all purposes thus petitioners maintain that they received nothing from scc and therefore cannot be transferees the court_of_appeals in diebold summarized midco transactions as follows midco transactions or intermediary transactions are structured to allow the parties to have it both ways letting the seller engage in a stock sale and the buyer engage in an asset purchase in such a transaction the selling shareholders sell their c corp stock to an intermediary entity or midco at a purchase_price that does not discount for the built-in_gain_tax liability as a stock sale to the ultimate_purchaser would the midco then sells the assets of the c corp to the buyer who gets a purchase_price basis in the assets the midco keeps the difference between the asset sale price and the stock purchase_price as its fee the midco’s willingness to allow both buyer and seller to avoid the tax consequences inherent in holding appreciated assets in a c corp is based on a claimed tax-exempt status or supposed tax_attributes such as losses that allow it to absorb the built-in_gain_tax liability if these tax_attributes of the midco prove to be artificial then the tax_liability created by the built-in_gain on the sold assets still needs to be paid in many instances the midco is a newly formed entity created for the sole purpose of facilitating such a transaction without other income or assets and thus likely to be judgment-proof the irs must then seek payment from the other parties involved in the transaction in order to satisfy the tax_liability the transaction was created to avoid diebold found inc v commissioner f 3d pincite citing notice_2001_ supra at the time of the relevant events petitioner and others referred to the overall transaction as a midco independent of those references we nonetheless determine that the transaction in issue substantially shares the midco features described in diebold while the shockleys testified that neither they nor scc ever hired ica the scc board nevertheless made a decision in date to sell scc’s stock to an affiliate of ica no ica affiliate existed to hire ica at that time thus the scc board agreed tacitly or otherwise to permit ica to act as an intermediary of a buy scc stock sell scc assets transaction the scc board wanted ica’s services because the scc shareholders could avoid the unwanted tax results of an appreciated asset sale and enjoy the sought-after tax savings of a stock sale-- something it was unable to obtain before working with ica over two months after the scc board’s decision ica created the stock purchaser ncac which appears to have had no initial assets or any income-producing purpose of its own and was capitalized by ica only when its lack of finances was questioned by the scc board ica also generated other shell entities nca llc ncs trust nc holdings sdc and sca llc as well as nc fund to fund the unfunded ncac ica then used this labyrinthine array to bring about a three-hour program of reorganizations name changes and restructurings all for the ultimate result of a two-member llc one member being an isle of man entity that was created for no other explained reason than to avoid the tax consequences of the sales of scc’s assets although no witness was called upon to explain the detailed mechanics of the transaction we can infer--on the basis of the opinion letter--that the anticipated tax-avoidance purpose of the overall and abstruse ica transaction was chiefly as follows because ncac wholly owned sca llc and thus became the sole member when sdc converted into sca llc a result of no recognized gain by ncac under sec_332 or by sca llc under sec_337 would occur ncac would then take a tax basis in the assets of sca llc equal to the basis of such assets in sdc’s hands immediately prior to the conversion under sec_334 in the instant between the sdc sca llc conversion and the taking on of its new member sca llc would be disregarded for federal_income_tax purposes as an entity separate from ncac its sole owner with the result that the assets formerly owned by scc would be treated as owned by ncac when hare street trading l p became it sec_1 member sca llc could then be classified as a partnership for federal_income_tax purposes jumping to sec_752 of the principal_amount of the uafc loan now a partnership_liability would then be treated as a contribution of money by ncac to sca llc thus increasing ncac’s basis in its partnership_interest under sec_722 the merger of ncac into nc holdings would cause a sec_708 termination of sca llc and then the dollar_figure basis of the preferred_stock in the hands of sca llc would be shifted to the basis of all of sca llc’s other assets by making a sec_754 election for its tax_year similar to the sdc conversion the liquidation of ncac through its merger into nc holdings would result in no gain having to be recognized by nc holdings under sec_332 or by ncac under sec_337 nc holdings would take a tax basis in the assets of ncac equal to the basis in ncac’s hands immediately prior to the liquidation under sec_334 although not stated in the legal opinion it appears that nc holdings’ name was changed--even though it was the surviving entity of the merger--because of the remaining contracts requiring northern communications acquisition corporation as a party while the tax_attributes of this scheme occurred during the overall transaction as opposed to having already been established before the transaction such as a midco’s use of offsetting losses or tax-exempt status as described in the diebold excerpt we nonetheless conclude that these attributes serve the same sole purpose of tax_avoidance the record reflects no other apparent reason for ica to have created this many transactional entities and to have assumed this structuring other than the aspiration to reach an unwarranted tax result ie scc’s appreciated assets having been sold without any correlating tax_liability to scc sdc sca llc ncac ii ica the scc shareholders or anyone else this manipulating of the internal_revenue_code is a prime example of how a transaction can be structured so that its form might meet the letter of the law but it nevertheless is being used in a manner incongruous with the intent of that law see 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 holding that where a transaction on its face lies outside the plain intent of a statute the general premise--that taxpayers have the right to avoid their taxes by whatever means allowed by law--does not apply and that t o hold otherwise would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose with respect to third-party funding ica structured the overall transaction to have the sale of stock occur just before the sales of the assets similar to the midco_transaction described in diebold this positioning made third-party funding through rabobank and uafc appear to be necessary an added twist with this particular transaction was that the loan was actually necessary to accomplish an increase in ncac’s basis in its partnership_interest that went towards the scheme’s elimination of tax arising from the asset sales in form ncac used funds other than those from the sales of the scc assets to purchase the scc stock thus further distancing the transaction from resembling a direct asset sale in substance however there seems to be no true nontax reason for having taken this measure the form ignores that rabobank entered into the loan agreement because it would be fully secured_by the pledged escrow i account that held funds deposited by qni in excess of the loan and because it would get a dollar_figure fee in effect the assets purchaser qni guaranteed the stock loan at all times regardless of whatever additional security ohlrich pledged so that petitioners could be paid in advance of the asset sales petitioners also distanced themselves from having any connection with the only company of substance of all the ica entities--ica itself the shockleys testified that they did not hire ica for any purpose and petitioner testified that if anybody hired ica it would have been northern yet none of the northern - named entities had even been created before the day that ica received the date qni letter of intent to buy the scc assets by having minimized their association with ica petitioners have excluded the only real party aside from the buyers that could have possibly made the transaction a bona_fide multiple-party transaction while there are some gaps in the record eg whether ica actually received a fee and in what amount these unresolved areas can be explained by the clandestine measures the midco_transaction took eg instructions not to leave a paper trail mentioning ica’s fee these gaps do not deny us the ability to draw reasonable inferences from the available evidence such as ica’s having received a fee for its services from the approximately dollar_figure million difference between the proceeds of the asset sales according to the qni apa and the tstt apa and the cost of the stock according to the spa see 64_tc_1 aff’d in part rev’d in part on other grounds 568_f2d_1233 6th cir thus looking to the objective economic realities of the transaction the evidence and reasonable inferences therefrom sufficiently establish that the true substance of the transaction is different from its form--that the only purpose of the ica midco_transaction was tax_avoidance see frank lyon co u s pincite 61_tc_770 this conclusion is reached regardless of whether petitioners entered into the transaction in good_faith whether they had no knowledge of ica’s overall scheme or whether they did not know that scc would have an unpaid tax_liability see feldman v commissioner f 3d pincite the midco_transaction is therefore disregarded as a result petitioners are deemed not to have received consideration for their stock from ncac but instead to have received distributions from scc pursuant to its de_facto_liquidation see feldman v commissioner tcmemo_2011_297 slip op pincite petitioners counter this conclusion by arguing that the form of the overall transaction should be respected pursuant to the economic_substance_doctrine they assert that their sale of scc stock to ncac had substantive economic effects on the parties and legitimate business purposes wisconsin courts have mentioned the economic_substance of transactions but without having expressed analysis in any detail see eg sullivan bros v wis dep’t of revenue no 2013ap818 wl wis ct app date reviewing the judgment of a circuit_court that had affirmed a decision of the wisconsin tax_appeals commission which had determined that the taxpayer’s transactions lacked economic_substance the court_of_appeals for the eleventh circuit has conveyed that the economic-substance doctrine also called the sham-transaction doctrine provides that a transaction ceases to merit tax respect when it has no ‘economic effects other than the creation of tax benefits ’ even if the transaction has economic effects it must be disregarded if it has no business_purpose and its motive is tax_avoidance 254_f3d_1014 11th cir citation omitted quoting kirchman v commissioner f 2d pincite rev’g tcmemo_1999_268 accordingly a flexible analysis--focusing on the two factors of economic_substance and business purpose--may be used to determine whether a transaction or series of related transactions constitutes a substantive sham 113_tc_254 aff’d 254_f3d_1313 11th cir economic_substance is thus determined by an objective evaluation of changes in economic position of the taxpayer economic effects aside from tax benefits and by a subjective analysis of the taxpayer’s intent as to whether there was a legitimate business_purpose for entering in the transaction id pincite an objective evaluation of economic_substance depends on whether the transaction was likely to produce economic benefits aside from tax deductions to the taxpayer id pincite see kirchman v commissioner f 2d pincite the kind of economic effects that entitles a transaction to be regarded for tax purposes includes the creation of genuine obligations enforceable by an unrelated party united parcel serv of am inc v commissioner f 3d pincite citing frank lyon co u s pincite petitioners pose several arguments that the sale of their scc stock created genuine obligations thus real economic effects with regard to themselves and the ica entities as some examples they point to the shifting of ownership rights between the scc shareholders and ncac as well as sca llc’s having owned the radio stations for four months and its inherent responsibility for any violation of fcc rules during that time the economic_substance_doctrine however does not look at the economic effects of the transaction on its parties or on the putative transferees--but on the taxpayer the taxpayer here is scc not petitioners and while its economic position definitely changed because of the transaction having had its assets of approximately dollar_figure million reduced to zero in scant hours the record shows no nontax economic benefits having been received by scc considering the midco_transaction as a whole we conclude that its only function was to produce tax effects that eliminated scc’s income_tax liabilities without the tax-avoidance aspects the plan provided no benefit to scc and therefore lacked economic_substance apart from its tax objective the economic_substance_doctrine also takes into consideration whether the taxpayer had a legitimate non-tax-avoidance business_purpose in entering into the transaction kirchman v commissioner f 2d pincite3 applying the sham_transaction doctrine but compare id pincite it is clear that transactions whose sole function is to produce tax deductions are substantive shams regardless of the motive of the taxpayer and united parcel serv of am inc v commissioner f 3d pincite n kirchman which is binding in this circuit explicitly refuses to examine subjective intent if the transaction lacks economic effects with united parcel serv of am inc v commissioner f 3d pincite citing 924_f2d_1018 11th cir for noting that subjective intent is not irrelevant despite kirchman’s statement of the doctrine in winn-dixie the court addressed the business purposes of a taxpayer after having determined that the transactions in issue lacked economic_substance apart from tax considerations see winn-dixie stores inc v commissioner t c pincite in the winn-dixie appeal the court_of_appeals for the eleventh circuit affirmed without comment as to the court’s inclusion of a business_purpose analysis see generally 254_f3d_1313 on the side of caution we follow winn dixie and review the business_purpose factor even though we have determined that the transaction had no economic_substance the inquiry into whether there was a legitimate business_purpose involves a subjective analysis of the taxpayer’s intent see winn-dixie stores inc v commissioner t c pincite a transaction entered into by a going concern has a business_purpose as long as it figures in a bona_fide profit-seeking business united parcel serv of am inc v commissioner f 3d pincite petitioners assert a few nontax business purposes for their having participated in the transaction such as maximizing the return on their investment in scc before retiring avoiding the emotional difficulty involved in breaking up the company over time instead of all at once and allegedly lacking any choice in the matter because the scc board decided to pursue the stock sale again petitioners’ purposes are immaterial because we are looking to the business purposes of the taxpayer as the taxpayer is scc the business purposes of the scc board are determinative petitioners ascribe only one potential business_purpose to the scc board’s decision to enter into the transaction its wanting to pursue a stock sale because of the greater return on investment to shareholders than that from an asset sale the reason for the greater net after-tax proceeds from a stock sale however was essentially the avoided tax on the built-in gains of scc’s appreciated assets thus this business_purpose is directly related to the tax-avoidance objective though not attributed to the scc board a possible business_purpose could have been the effect on employee morale from the piecemeal selling of scc to several different buyers over time petitioners describe a legitimate business concern of the impact on employee retention and possible decrease in productivity under these circumstances if the scc board was concerned about the breaking up of scc however it nevertheless submitted to the overall transaction with the knowledge that this exact result would occur at a minimum the scc board in whole or in part knew that ica would split up the television assets as the shockleys through tstt sb llc were one of the buyers and it knew that the radio assets would not be sold at the same time as the television assets and subsequently knew that the radio assets would sell four months after the sales of the television assets while a business_purpose may still be valid even if its desired result does not come to pass in this instance the scc board was not shown to have held this proposed purpose or to have made any attempt to achieve it in addition the overall transaction nullified scc as a going concern by having it merged out of existence consequently scc through the scc board had no genuine business_purpose with regard to the midco_transaction other than federal_income_tax savings petitioners also raise arguments under more substance-over-form-related doctrines namely the conduit theory and the step_transaction_doctrine having already concluded that the transaction was a sham under a substance over form analysis as supported by an economic_substance analysis we need not consider these additional doctrines we conclude that the overall midco_transaction was a sham because it was not a true multiple-party transaction lacked economic_substance had no business_purpose and was only entered to avoid tax cf frank lyon co u s pincite determining that where there is a genuine multiple-party transaction with economic_substance compelled by business realities imbued with tax-independent considerations and not shaped solely by tax-avoidance features with meaningless labels the government should honor the intent of the parties in keeping with the substance of the transaction scc is therefore deemed to have sold all its assets incurred the inherent taxable capital_gains liquidated and distributed parts of the proceeds from its asset sales to petitioners in the light of wiufta’s broad definition of transfer transfers are deemed to have been made from scc to petitioners see wis stat sec_242 feldman v commissioner f 3d pincite having established that transfers are deemed to have occurred we now consider whether petitioners are liable under sec_242 of the wisconsin statutes a creditor pursuing a claim under sec_242 of the wisconsin statutes must satisfy three requirements the creditor’s claim arose before the transfer was made the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor either was insolvent at the time of the transfer or became insolvent as a result of the transfer badger state bank n w 2d pincite with respect to the first requirement petitioners argue that respondent did not have a claim at the time they received the funds for their scc stock their position is based upon the overall midco_transaction having been engineered to have the stock sale occur an hour or two ahead of the television asset sales because of the disregarded sham_transaction however scc is deemed to have sold its television assets and radio assets--taxable events that fall within the definition of a claim under wiufta see wis stat sec_242 see also stuart v commissioner t c ___ ___ slip op pincite date amended per order date holding that unmatured tax_liabilities are claims within the meaning of that term as defined in the uniform fraudulent transfer act feldman v commissioner tcmemo_2011_297 slip op pincite income_tax liabilities arising from the sale of corporate assets are ‘claims’ existing at the time of the sale logically these deemed sales would have had to occur before scc’s being theoretically able to distribute transfer the resulting proceeds to petitioners cf cullifer v commissioner at citing notice_2008_111 supra sec_2 for the premise that the tax mechanics of a midco_transaction remain the same regardless of the order in which the stock sale and the asset sale occur petitioners also argue that any federal tax_liability that arose from those sales could not have accrued until date the due_date of scc’s federal tax_return petitioners cite locke v commissioner tcmemo_1996_ aff’d without published opinion 152_f3d_927 9th cir as authority the court in locke did declare that the tax_liability of the transferor accrued on the due_date of the return thus--in the timeframe of that case--before the transfer this declaration however was reflecting the commissioner’s argument for that particular determination in that particular case it was not a universal pronouncement the transferee had conversely argued that the claim arose after the transfer thus after the return_due_date because no definitive partnership-related liability had been determined at the time of the transfer because the post-1984 caselaw that provided the groundwork for such liability had not yet been determined nevertheless--specifically to that case--the court determined that the tax_liability for that transferor accrued on the due_date of the return as opposed to afterwards moreover as authority for reaching that determination the court cited 51_tc_13 which held that a transferee is liable retroactively for the transferor’s taxes and additions to the tax in the year of the transfer to the extent of assets received from the transferor even though the tax_liability of the transferor was unknown at the time of the transfer accordingly respondent’s claims are deemed to have arisen before the transfers were made regarding the second requirement that the transferor did not receive a reasonably equivalent value in exchange for the transfer petitioners argue that they did not receive a transfer from scc they also argue that the amount they did receive from ncac for their scc stock was the true value purchase_price whether reasonably equivalent value was received by the transferor is a question of fact see edinger v hazelquist n w 2d no 2005ap2955 wl at wis ct app date see also feldman v commissioner tcmemo_2011_297 slip op pincite while it does not define reasonably equivalent wiufta provides that v alue is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied wis stat sec_242 the record reflects that petitioners received distributions of approximately dollar_figure million not including loan repayments from the proceeds of the sales of scc’s assets while scc received nothing or at best received petitioners’ shares of scc stock which--because of the distributions essentially liquidating scc-- were worthless thus the deemed_transferor scc did not receive value reasonably equivalent or otherwise in exchange for the proceeds from the sale of its assets as to the third requirement whether the debtor became insolvent as a result of the transfer petitioners contend that at the time that the scc shareholders had sold their stock to ncac scc had assets well in excess of its liabilities petitioners also contend that scc could not have incurred a tax_liability following its merger with sdc and conversion into sca llc a debtor is insolvent if the sum of the debtor’s debts is greater than all of the debtor’s assets at a fair valuation id sec_242 as discussed the tax on the sales of the assets was a debt to scc as of the date of sale date that tax debt would have been approximately dollar_figure we arrive at this amount by attributing of the deficiency of dollar_figure to the television assets that accounted for approximately of scc’s total assets while dollar_figure may not be the actual amount of tax owed on the sales of the televison assets it is close enough to illustrate scc’s economic status for our purposes the approximate fair_market_value of scc’s remaining assets after the date sales ie the radio assets is considered to be their purchase_price of dollar_figure million as a result scc’s tax debt was significantly greater than its remaining assets as of date when scc sold its remaining assets in date it would have continued to be insolvent pursuant to sec_242 of the wisconsin statutes in summary we conclude that petitioners are transferees under sec_242 of the wisconsin statutes because scc made transfers to petitioners and others without having received anything of value in exchange those transfers caused scc to become insolvent and respondent’s claims arose before the transfers were made because we conclude that petitioners as transferees are liable for scc’ sec_2001 tax_liability under sec_242 of the wisconsin statutes we need not consider sec_242 a of the wisconsin statutes federal transferee requirement for purposes of sec_6901 the term transferee includes inter alia donee heir legatee devisee distributee and shareholder of a dissolved corporation see sec_6901 sec_301_6901-1 proced admin regs the principle of substance over form applies to determinations of transferee_liability issues see generally scott v commissioner tcmemo_1998_426 aff’d 236_f3d_1239 10th cir in accordance with the substance over form analysis applied supra petitioners as distributees of scc are determined to be transferees pursuant to sec_6901 transferor liability for unpaid tax in arguing whether scc actually owed the tax_liability for its short tax_year ended date petitioners rely on the midco_transaction not being disregarded they maintain that it was not scc but sca llc that sold the assets and therefore the members of sca llc were required to report the gain from the asset sales and pay the resulting tax petitioners bear the burden_of_proof on this matter and offer no alternative arguments as to scc’s tax_liability see sec_6902 rule d petitioners point to nothing in the record that shows that respondent incorrectly determined or improperly assessed scc’s tax_liability for as the midco_transaction was determined to be a sham and all of the ica-created entities are disregarded we conclude that scc was liable for the unpaid tax for its short tax_year ended date collection efforts against scc petitioners allege that respondent cannot impose transferee_liability on them because respondent failed to prove that the irs was unable to collect from scc they argue that respondent failed to show that the irs exhausted all efforts to collect from scc before proceeding against them they also claim that sca llc was directly liable for any of scc’s debts pursuant to wisconsin law and that respondent did not pursue collection from sca llc state law determines whether respondent had an obligation to pursue collection efforts against scc before proceeding against petitioners see 100_tc_180 e ven with regard to transferee_liability in equity certain of the elements described in 93_tc_475 aff’d without published opinion 933_f2d_1014 9th cir including the element that all reasonable efforts to collect from the transferor were made and that further collection efforts would be futile frequently are unnecessary under state law kardash v commissioner tcmemo_2015_51 at wiufta does not require a creditor to pursue all reasonable collection efforts against the transferor see wis stat secs dollar_figure to accordingly respondent was not required to exhaust collection efforts against scc as to sca llc it is a disregarded_entity in reaching our decisions we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
